The State




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                      Friday, March 13, 2015

                                       No. 04-14-00177-CR

                                      Alejandro Leal PENA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-090168-CRA
                          Honorable Donna S. Rayes, Judge Presiding

                                          ORDER
         In this appeal, the appellate record is complete, the briefs have been filed, and the cause
is set for submission on briefs on March 4, 2015. On March 5, 2015, Appellant Alejandro Leal
Peña moved to abate this appeal and either appoint him new appellate counsel or allow him to
proceed pro se so that he can ensure all meritorious appellate issues are presented.
        Although “[t]he Fourteenth Amendment guarantees criminal appellants the right to
counsel on a first appeal as of right,” Nichols v. State, 954 S.W.2d 83, 84–85 (Tex. App.—San
Antonio 1997, no pet.) (citing Douglas v. California, 372 U.S. 353, 355 (1963)), neither the
Sixth Amendment nor the Due Process Clause guarantees a criminal defendant the right to self-
representation on appeal. Martinez v. Court of Appeal of Cal., Fourth Appellate Dist., 528 U.S.
152, 160, 163 (2000) (“The Sixth Amendment does not include any right to appeal.”). Similarly,
the Texas Constitution does not provide a criminal defendant with a constitutional right to self-
representation on appeal. Cormier v. State, 85 S.W.3d 496, 498 (Tex. App.—Houston [1st
Dist.] 2002, order) (refusing to allow appellant to proceed pro se on appeal because it would not
be in his best interest).
        Therefore, Appellant’s motion to abate this appeal for appointment of new appellate
counsel or to allow him to proceed pro se is DENIED. See Martinez, 528 U.S. at 160 (no right
to self-representation on appeal); Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001)
(no right to hybrid representation).
       After this court disposes of Appellant’s appeal and Appellant’s other appellate remedies
are exhausted, Appellant may seek further relief from a final felony conviction imposing a
penalty other than death by filing an application for writ of habeas corpus. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 (West Supp. 2014); Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991). The application “must be filed with the clerk of the court in which
the conviction being challenged was obtained” and “the writ must be made returnable to the
Court of Criminal Appeals of Texas at Austin, Texas.” TEX. CODE CRIM. PROC. ANN. art. 11.07.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court